DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Di Giovanna (4,308,157).
Di Giovanna discloses a soap saver comprising a bar of soap having a stiffening core within the center thereof so as to prevent breaking up of the bar when worn down (abstract). The core comprises a stiff member of a hard plastic (col. 2, lines 1-6). The soap bar has a mold which has a cavity. The core is supported in the center of the cavity and liquid soap is suspended in soap mixture so as to enclose the core within the center. 
As this reference teach all of the instantly required it is considered anticipatory.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Thelen, SR. (2016/0279034).
Thelen, SR. discloses a cleansing bar comprising a hollow core and a solid object therein (0005), wherein the insert within the core is made of recycled material (0015). The solid object is placed within a second mold comprising larger dimensions than the first and liquid soap is injected into the second mold and allowed to cool thereby creating soap bar (col. 0019-0020 and claims). See figures 2 and 4.
As this reference teaches all of the instantly required it is considered anticipatory.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Hadley (3,969,256).
Hadley discloses a soap saver comprising soap bar that is molded around a plastic core, which comprises a thin sealed, hollow central space (col. 2, lines 1-5). The core is made of plastic to prevent the soap bar from breaking. Furthermore, the soap being hollow at the center allows for floating on water (col. 2, lines 1-20). See figure 3. 
As this reference teaches all of the instantly required it is considered anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley et al (3,969,256) or Thelen, SR. (2016/0279034) or Di Giovanna (4,308,157) in view of Gelin (2010/0279907)
Hadley et al or Thelen, SR. or Di Giovanna are relied upon as set forth above. Specifically, the above references do not suggest a rope or cord attached to at least one end of the core element.
Gelin discloses a soap shape designed with an elasticized cord wrist loop there through embodiment to aid the users hand (abstract; see figure 2). The cord is looped 
It would have been obvious at the time the invention was made to incorporate a cord through the ends of the soap bar of Hadley et al or Thelen, SR., or Di Giovanna because the ability to hold onto the soap product to reduce dropping or slipping which would aid the user during the washing procedure and absent a showing to the contrary, one skilled would have been motivated to use a cord or rope for its intended purpose as suggested by Gelin.
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761